          Case1:20-cv-11479-LTS
         Case  1:20-cv-11479-LTS Document
                                  Document6-1
                                           8 Filed
                                              Filed08/12/20
                                                    08/12/20 Page
                                                              Page11ofof21
                                                                         21



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
JAMES KOPPEL,                       )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                               No. 20-cv-11479-LTS
                                    )
WILLIAM MOSES,                      )
                                    )
      Defendant.                    )
____________________________________)

             MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS

                                        INTRODUCTION

        In this defamation case, graduate student James Koppel has sued his classmate, William

Moses, for stating that Koppel had made some members of a computing club feel “deeply

uncomfortable.” Koppel’s complaint fails to state a claim for defamation because the allegedly

defamatory communication is an imprecise and “amorphous” statement about the feelings of

other people, not a “specific,” “significant,” and provably false statement of fact concerning

Koppel. Tartaglia v. Townsend, 19 Mass. App. Ct. 693, 698 (1985). “[V]ague language that is

subject to multiple interpretations is generally not actionable” as defamation. Ayyadurai v.

Floor64, Inc., 270 F. Supp. 3d 343, 355 (D. Mass. 2017), citing Gray, v. St. Martin’s Press, Inc.,

221 F.3d 243, 248 (1st Cir. 2000) (statements that involve “expressions of personal judgment,”

are non-actionable, “especially as the judgments become more vague and subjective in

character.”). Koppel’s other claims, for tortious interference with advantageous relationships,

false light invasion of privacy, and “civil conspiracy,” merely re-plead his flawed defamation




3514133.v2
          Case1:20-cv-11479-LTS
         Case  1:20-cv-11479-LTS Document
                                  Document6-1
                                           8 Filed
                                              Filed08/12/20
                                                    08/12/20 Page
                                                              Page22ofof21
                                                                         21



claim under different captions, and are meritless on their own terms. Accordingly, the complaint

should be dismissed in its entirety.

                                   FACTUAL ALLEGATIONS

        William Moses is a graduate student at the Massachusetts Institute of Technology (MIT).

Moses serves as the Chair of the Executive Committee of the Student Information Processing

Board (“SIPB”) at MIT. (Doc. 1, Notice of Removal, Ex. 3, Complaint, ¶¶ 6, 17).

        According to the complaint, SIPB is a university-sponsored “informal organization”

whose purpose is “to encourage the high-level informal exchange of concepts and ideas related

to computer science among persons within and outside the university, and to provide and support

computing services at the university.” (Id., ¶ 8). SIPB is “a recognized and important forum for

communications as to extracurricular issues and ideas in the field of computer science.” (Id., ¶

10). SIPB “is used for the development of innovative ideas, collegial conversations, and the

creation and encouragement of a worldwide virtual community of persons interested in cutting-

edge issues in computer science.” (Id., ¶ 11).

         Plaintiff James Koppel is, like Moses, a graduate student at MIT. As of February 2020,

he was working on an assigned project for SIPB. (Complaint, ¶ 16).

        On February 27, 2020, Moses asked to speak with Koppel, and the two met that day for

approximately one hour. (Complaint, ¶¶ 17-18). During the meeting, Moses told Koppel that he

had received reports that Koppel had made other SIPB members feel “uncomfortable,” and asked

Koppel if he would agree to refrain from using SIPB resources on campus in the future. (Id., ¶

19). Koppel agreed that he would not take part in future SIPB activities. (Id. at ¶ 25).

        On March 2, 2020, Moses sent an email to “sipb-office@mit.edu,” a distribution list of

SIPB-affiliated persons. (Complaint, ¶¶ 26, 50). The email states as follows.



                                                 2
3514133.v2
          Case1:20-cv-11479-LTS
         Case  1:20-cv-11479-LTS Document
                                  Document6-1
                                           8 Filed
                                              Filed08/12/20
                                                    08/12/20 Page
                                                              Page33ofof21
                                                                         21



                Hello all,

                I am writing to let you know about a hard conversation that SIPB keyholders1 had
                this past week about SIPB member Jimmy Koppel (jkoppel).

                Many keyholders shared stories about how he had made them deeply
                uncomfortable, which continued in spite of requests to stop. Given the severity,
                consistency, and widespread nature of his interactions, we have requested that
                jkoppel refrain from participating in SIPB any more (interacting in SIPB spaces,
                participating in SIPB projects & events, etc). I have already spoken with jkoppel
                informing him of this, which he has agreed to.

                This decision was not taken lightly, but is a necessity that and reflects both the
                need for SIPB to be a place where everyone is comfortable and the will of the
                current keyholders.

                This circumstance and required response was quite exceptional and also reflects a
                need for SIPB to do better to be a safe environment for everyone. Specifically, we
                need to establish mechanisms that make it easy for members to voice their
                concerns when they are made uncomfortable as this had apparently gone on for
                some time. At minimum, we need to introduce some sort of anonymous reporting
                as keyholders only felt comfortable sharing anonymously or just to the chair. We
                will discuss this at the next EC meeting on 3/6 and I would encourage all
                members to contribute their ideas.

                SIPB is not just a club of those who care about computing, but it is first and
                foremost a community where everyone should feel safe and supported. If
                someone ever makes you uncomfortable, you can always bring this up to me or
                any member of the EC. We will respect any requests for confidentiality, including
                not sharing with other EC members.

                Sincerely,
                The Chair

A copy of the March 2 email is attached hereto as Exhibit A.2




1
 SIPB has a tier of membership known as “keyholder.” (Complaint, ¶ 14). Keyholders are elected by a
vote of existing SIPB keyholders, and the status bestows on them increased privileges surrounding the
club’s activities. (Id. at ¶15).
2
  The Court may consider the full text of the allegedly defamatory email without converting this motion
into one for summary judgment, notwithstanding the fact that Koppel’s complaint does not quote the
email in full or attach it as an exhibit. Fudge v. Penthouse International, Ltd., 840 F.2d 1012, 1015 (1st
Cir.), cert. denied, 488 U.S. 821 (1988) (district court properly considered article, which was “central” to
defamation claim, on motion to dismiss); see also Albright v. Morton, 321 F. Supp. 2d 130, 134 and n.2

                                                     3
3514133.v2
          Case1:20-cv-11479-LTS
         Case  1:20-cv-11479-LTS Document
                                  Document6-1
                                           8 Filed
                                              Filed08/12/20
                                                    08/12/20 Page
                                                              Page44ofof21
                                                                         21



        On March 12, 2020, the Executive Committee of SIPB sent a clarifying email to the same

distribution list. (Complaint, ¶¶ 28-29). The email stated:

                Hello all,

                We are writing in connection with an email sent on March 2 by William Moses
                <wmoses@mit.edu> on behalf of the SIPB executive board (the email).

                We believe that transparency is an important principle, but that email included
                certain details relating to Mr. James Koppel (jkoppel) that, on further reflection,
                we have concluded could have remained within the SIPB leadership. I apologize
                on behalf of the SIPB executive board.

                In addition, the email conveyed several points which we wish to clarify. James
                was not informed or “warned” of any prior alleged conduct by SIPB leadership,
                nor did he fail or refuse to cure or alter any conduct after any warning or warnings
                from SIPB leadership.

                Although not our intent, the email may have given the impression that any issue
                related to this subject was clear or not disputable. On the contrary those
                communications involved discussion of points on which reasonable persons can
                and do disagree.

                We apologize for any resulting confusion or misperceptions.

                Sincerely,
                The Executive Committee of the Student Information Processing Board

A copy of the clarifying email is attached hereto as Exhibit B.

        On April 13, 2020, Koppel filed a complaint against Moses in the Middlesex Superior

Court. After attempted service on May 4 on Moses’s vacated dormitory, and the later entry of a

default by the state court clerk, Koppel served Moses’s counsel with process on July 17, 2020.

Moses timely removed the case to this court on August 5, 2020, based on diversity of citizenship.




(D. Mass. 2004), aff’d sub nom. Amrak Prods., Inc. v. Morton, 410 F.3d 69 (1st Cir. 2005) (considering
publications at issue in defamation suit “because they are essential to plaintiffs’ complaint”).

                                                   4
3514133.v2
          Case1:20-cv-11479-LTS
         Case  1:20-cv-11479-LTS Document
                                  Document6-1
                                           8 Filed
                                              Filed08/12/20
                                                    08/12/20 Page
                                                              Page55ofof21
                                                                         21



                                               ARGUMENT

I.      THE STATEMENT THAT KOPPEL MADE OTHER PERSONS “DEEPLY
        UNCOMFORTABLE” IS TOO VAGUE AND IMPRECISE TO SUPPORT A
        DEFAMATION CLAIM.

        Count I of Koppel’s complaint, for defamation, is based entirely on Moses’s March 2,

2020 email stating that Koppel had made other students feel “deeply uncomfortable.” The email

contains no further detail about what Koppel may have done or said, if anything, to cause this

reaction. As a matter of law, the statement is too vague to support a defamation claim.

        Under Massachusetts common law, a defamation plaintiff must show that the defendant

published a false statement of fact concerning the plaintiff that harmed the plaintiff’s reputation.

See Ayyadurai, 270 F. Supp. 3d at 355 (stating elements of defamation claim under

Massachusetts law). In addition, “the Supreme Court—reading the First Amendment (made

binding on the states through the Fourteenth)—has hedged about defamation suits with lots of

safeguards designed to protect a vigorous market in ideas and opinions.” Pan Am Sys., Inc. v. Atl.

Ne. Rails & Ports, Inc., 804 F.3d 59, 65 (1st Cir. 2015) (cleaned up).3

        Among these First Amendment “safeguards” is the rule that a defamation claim must be

based on a specific and provably false statement of fact. Phantom Touring, Inc. v. Affiliated

Publications, 953 F.2d 724, 727 (1st Cir. 1992) (any statement “‘must be provable as false’




3
  Because of these First Amendment protections, pretrial resolution of defamation cases is favored. Schatz
v. Republican State Leadership Comm., 669 F.3d 50, 56 (1st Cir. 2012) (noting in a defamation case that
“the high cost of litigation can scare defendants into settling even a weak case pre-summary judgment,”
and thus “a claim must have some degree of plausibility before the parties are put through their discovery
paces.”); see also Appleby v. Daily Hampshire Gazette, 395 Mass. 32, 37 (1985) (“[a]llowing a trial to
take place in a meritless case ‘would put an unjustified and serious damper on freedom of expression.’”),
quoting National Ass'n of Government Employees, Inc. v. Central Broadcasting Corp., 379 Mass. 220,
231 (1979); Ayyadurai, 270 F. Supp. 3d at 352 (dismissing defamation claim for lack of provably false
statement of fact, noting that dismissal is appropriate if the facts as alleged do not ‘possess enough heft to
show that plaintiff is entitled to relief.’”), quoting Ruiz Rivera v. Pfizer Pharm., LLC, 521 F.3d 76, 84 (1st
Cir. 2008).

                                                      5
3514133.v2
          Case1:20-cv-11479-LTS
         Case  1:20-cv-11479-LTS Document
                                  Document6-1
                                           8 Filed
                                              Filed08/12/20
                                                    08/12/20 Page
                                                              Page66ofof21
                                                                         21



before there can be defamation liability”), quoting Milkovich v. Lorain Journal Co., 497 U.S. 1,

19 (1990). “[V]ague language that is subject to multiple interpretations is generally not

actionable” as defamation. Ayyadurai, 270 F. Supp. 3d at 355. Statements that involve mere

“expressions of personal judgment” are likewise non-actionable, “especially as the judgments

become more vague and subjective in character.” Gray v. St. Martin’s Press, Inc., 221 F.3d 243,

248 (1st Cir. 2000); Tartaglia, 19 Mass. App. Ct. at 698 (affirming summary judgment in libel

suit based on statement that was “somewhat amorphous” rather than “specific and significant”).

“Under the First Amendment there is no such thing as a false idea,” Gertz v. Robert Welch, Inc.,

418 U.S. 323, 339 (1974), and as such, a “subjective view” or “an interpretation” cannot be the

subject of liability. Haynes v. Alfred A. Knopf, Inc., 8 F.3d 1222, 1227 (7th Cir. 1993).

        Whether a statement constitutes a provably false statement of fact, as opposed to a mere

opinion or an “expression[] of personal judgment,” Gray, 221 F.3d at 248, is a question of law

for the court. Piccone v. Bartels, 785 F.3d 766, 772 (1st Cir. 2015) (“Whether a statement is a

verifiable fact or an opinion can be decided by the court as a matter of law.”). The issue is

frequently resolved on motions to dismiss. See, e.g., Ayyadurai, 270 F. Supp. 3d at 359

(dismissing defamation claim based on statements that plaintiff was a “liar” and a “fraud” for

claiming to have invented email because they were incapable of being proved true or false); Feld

v. Conway, 16 F. Supp. 3d 1, 4 (D. Mass. 2014) (dismissing defamation claim based on

statement that plaintiff is “fucking crazy” on ground it did not convey a factual statement).

        Here, the statement that Koppel made other members of SIPB feel “deeply

uncomfortable” cannot support his defamation because the words cannot “reasonably . . . be

understood as having an easily ascertainable and objectively verifiable meaning.” Levinsky’s,

Inc. v. Wal-Mart Stores, Inc., 127 F.3d 122, 129 (1st Cir. 1997). “The vaguer a term, or the more



                                                 6
3514133.v2
          Case1:20-cv-11479-LTS
         Case  1:20-cv-11479-LTS Document
                                  Document6-1
                                           8 Filed
                                              Filed08/12/20
                                                    08/12/20 Page
                                                              Page77ofof21
                                                                         21



meanings it reasonably can convey, the less likely it is to be actionable.” Id. Here, the statement

that Koppel made some people “deeply uncomfortable” is akin to the kinds of hopelessly

ambiguous statements that courts have held do not support a libel claim. See, e.g., id. (statement

that a store is “trashy” non-actionable because it possesses “a multitude of fairly ascribable

meanings”); Ollman v. Evans, 750 F.2d 970, 979 (D.C. Cir. 1984) (“outspoken proponent of

political Marxism” deemed “indefinite and ambiguous”); Buckley v. Littell, 539 F.2d 882, 893,

895 (2d Cir. 1976), cert. denied, 429 U.S. 1062 (1977) (“fellow traveler” of “fascism” held to be

words of “tremendous imprecision” that were “variously interpretable” or only “loosely

definable”); Edwards v. Schwartz, 378 F. Supp. 3d 468, 516 (W.D. Va. 2019) (“dishonest,”

“paternalistic,” “exploitative,” and “bullying” were “‘hopelessly imprecise’ terms for which

there is no well-accepted, agreed-upon meaning.”); Whyman v. Whalen, No. 16-CV-10049-LTS,

2018 WL 3130630, at *9 (D. Mass. June 22, 2018) (statement by defendant that he “outta throw

[plaintiff’s] ass out of here” stated only general negative opinion, not facts); Robinson v. Spencer

Stuart, Inc., No. CIV.A. 13-10278-RWZ, 2013 WL 3989672, at *8 (D. Mass. Aug. 5, 2013)

(statements that plaintiff was “checked out” and “not in the game,” used to describe plaintiff’s

work, held to be “broad descriptive terms, susceptible to varying interpretations.”); Coral Ridge

Ministries Media, Inc. v. Amazon.com, Inc., 406 F. Supp. 3d 1258, 1277 (M.D. Ala. 2019) (“hate

group” non-defamatory because “[u]nlike the accusation of a crime, the accusation of being a

hate group does not derive its meaning from commonly understood social norms.”) (internal

quotation omitted); Clorite v. Somerset Access Television, Inc., No. CV 14-10399-DJC, 2016

WL 5334521, at *6 (D. Mass. Sept. 20, 2016) (statements that videographer was “incompetent,”

and “didn’t know what he was doing,” were non-actionable “generalized statements” that, while

“offensive to the ear,” could not “be measured as true or false because they lack specificity”).



                                                 7
3514133.v2
          Case1:20-cv-11479-LTS
         Case  1:20-cv-11479-LTS Document
                                  Document6-1
                                           8 Filed
                                              Filed08/12/20
                                                    08/12/20 Page
                                                              Page88ofof21
                                                                         21



None of these terms have “a precise core of meaning for which consensus of understanding

exists;” rather they are “indefinite and ambiguous.”4 Ollman, 750 F.2d at 979.

        Here, Koppel’s complaint effectively concedes that the “deeply uncomfortable” statement

is vague and non-factual. Koppel alleges that the email “lacked any objective factual basis;”

rather, it merely informed recipients that plaintiff had “made others ‘uncomfortable’ without

disclosure of any context or explanatory facts,” or of the “factual basis as to what made anyone

‘uncomfortable.’” (Complaint, ¶¶ 61, 62). Likewise, Koppel alleges that “[a]ll readers of the

March 2 missive and the March 12 retraction are . . . kept in the dark as to any inculpatory or

supporting facts.” (Complaint, ¶ 37) (emphasis supplied).

        In light of these allegations and the language and context of the email, Koppel cannot

argue that the communication implies the existence of undisclosed, defamatory facts.

Restatement (Second) of Torts § 566 (1977) (noting that defamatory communication “may

consist of a statement in the form of an opinion, but a statement of this nature is actionable only

if it implies the allegation of undisclosed defamatory facts as the basis for the opinion.”) The

March 2, 2020 email says that Koppel made other SIPB-affiliated persons “deeply

uncomfortable.” Who? In what context? In what way? What, if anything, did he do? All these




4
  Massachusetts state courts frequently deem vague, indefinite, or conclusory statements to be
incapable of sustaining a defamation claim. Nat’l Ass’n of Gov’t Emp., Inc. v. Cent. Broad.
Corp., 379 Mass. 220, 229 (1979) (“communism” was “too vague to be cognizable as the subject
of a defamation action”); Judd v. McCormack, 27 Mass. App. Ct. 167, 169 (1989) (statement that
plaintiff “has not shown the necessary psychological and physiological skills necessary to
perform effectively as a firefighter” was non-actionable); Monfredo v. City of Worcester, No.
CIV.A. WOCV20111122E, 2013 WL 7863712, at *5 (Mass. Super. Nov. 25, 2013) (statement
that plaintiff “was not a good employee, and that as a result of his poor performance” he needed
to be laid off, did not constitute a “specific and significant” defamatory statement), quoting
Tartaglia, 19 Mass. App. Ct. at 698.

                                                 8
3514133.v2
          Case1:20-cv-11479-LTS
         Case  1:20-cv-11479-LTS Document
                                  Document6-1
                                           8 Filed
                                              Filed08/12/20
                                                    08/12/20 Page
                                                              Page99ofof21
                                                                         21



questions are unanswered—as Koppel says, readers are “kept in the dark as to any inculpatory or

supporting facts.” (Complaint, ¶ 37).

        However, even if Koppel were now to attempt to argue that the March 2 email implies

the existence undisclosed facts, his claim would still fail. “[I]n order for an opinion to be

actionable, the undisclosed facts must be defamatory,” Cole v. Westinghouse Broad. Co., 386

Mass. 303, 313 (1982), meaning they must “tend to injure the plaintiff’s reputation, or hold the

plaintiff up to scorn, hatred, ridicule or contempt, in the minds of any considerable and

respectable segment in the community.” Greenspan v. Random House, Inc., 859 F. Supp. 2d 206,

221–22 (D. Mass. 2012), aff’d sub nom. Greenspan v. Random House, Inc., No. 12-1594, 2012

WL 5188792 (1st Cir. Oct. 16, 2012) (internal quotation omitted). If “it is unclear what [the

undisclosed facts] are,” let alone that “they are defamatory facts,” then the communication is not

“actionable on the basis of underlying assumed defamatory facts.” Cole, 386 Mass. at 313

(reversing judgment against defendant who accused reporter of “sloppy and irresponsible

reporting” and “history of bad reporting techniques”).

        Here, as Koppel acknowledges, it is entirely unclear what the undisclosed facts suggested

by the email (if any) consist of. (Complaint, ¶ 37). Absent such an easily-understood implication,

the statement is not actionable as implied libel. See Boyle v. Barnstable Police Dep't, No. CIV.A.

09-11435-MBB, 2012 WL 2126868, at *7 (D. Mass. June 11, 2012) (rejecting implied

defamation claim based on statement by police sergeant to investigator that he “did not ‘want

[investigators] to drop anything on this John Boyle because everybody in the [police] department

knows all about him and his going ons’”); Chambers v. The Travelers Companies, Inc., 764 F.

Supp. 2d 1071, 1086 (D. Minn. 2011), aff’d sub nom. Chambers v. Travelers Companies, Inc.,

668 F.3d 559 (8th Cir. 2012) (statement that plaintiff had been fired because of “continuing



                                                  9
3514133.v2
          Case1:20-cv-11479-LTS
         Case  1:20-cv-11479-LTS Document
                                  Document6-1
                                           8 Filed
                                              Filed08/12/20
                                                    08/12/20 Page
                                                              Page10
                                                                   10ofof21
                                                                          21



issues” with her job was “insufficiently precise” where even plaintiff “testified that she was

unclear as to what ‘continuing issues’ meant.”).

        Additionally, “[c]ontext matters in assessing [defamation] claims: The court must

examine the statement in its totality in the context in which it was uttered or published.” Amrak

Prods., Inc., 410 F.3d at 72-73 (internal quotations omitted). “This task requires an examination

of the totality of the circumstances in which the specific challenged statements were made,

including the general tenor and context of the [statements] and any cautionary terms used by the

person publishing the statement.” Whyman, 2018 WL 3130630, at *9.

        The email’s tenor and context reinforce the conclusion that it conveys no defamatory

facts. Throughout the email, Moses makes clear that he is describing the subjective feelings of

certain SIPB keyholders toward Koppel. (Ex. A). The email states that the decision to ask

Koppel to step away from SIPB was made to ensure that “everyone is comfortable” and to reflect

“the will of the current keyholders.” (Id.) SIPB, the email states, is “a community where

everyone should feel safe and supported.” (Id.) (emphasis supplied). The emphasis throughout is

on the subjective feelings of SIPB keyholders, not on objective, easily-understood, and verifiable

facts about what Koppel allegedly did or did not do. Whyman, 2018 WL 3130630, at *9

(statement non-defamatory where it implied no defamatory facts but rather stated only one

person’s “negative opinion” of another).

        The Court should also consider that the email was sent in the context of a university. As

is well-known, colleges and universities have faced controversy in recent years over issues

relating to the emotional comfort of students. Christina Paxson, “Brown University President: A

Safe Space for Freedom of Expression,” New York Times, September 5, 2016 (“New students are

entering colleges and universities at a time of fierce debate about whether institutions of higher



                                                10
3514133.v2
          Case1:20-cv-11479-LTS
         Case  1:20-cv-11479-LTS Document
                                  Document6-1
                                           8 Filed
                                              Filed08/12/20
                                                    08/12/20 Page
                                                              Page11
                                                                   11ofof21
                                                                          21



education are becoming places that stifle speech in the interest of protecting students from ideas

and perspectives they don’t want to hear.”) Some commentators argue that colleges and

universities are creating a culture in which students, faculty, and administrators “overreact to

innocuous speech, make mountains out of molehills, and seek punishment for anyone whose

words make anyone else feel uncomfortable.” Greg Lukianoff and Jonathan Haidt, “The

Coddling of the American Mind,” The Atlantic, September 2015; David Brooks, “Understanding

Student Mobbists,” New York Times, March 8, 2018 (discussing perspective of students who

“shut down speakers” they dislike, managing “to combine snowflake fragility and lynch mob

irrationalism into one perfectly poisonous cocktail.”).

        One need not take any “side” in this debate to conclude that in the university context, it is

not defamatory to say, without further detail, that one student made other students “deeply

uncomfortable.” As far the March 2 email conveys, Koppel could just as easily have made other

students “deeply uncomfortable” by espousing an unfashionable viewpoint, or by dismissing

another person’s deeply held beliefs, as anything else.5 Accordingly, even if the email implies

the existence of undisclosed facts, it is “entirely unclear . . . that they are defamatory facts,” and

therefore the statement cannot sustain a claim of defamation. Cole, 386 Mass. at 313.

II.     THE OTHER STATEMENTS KOPPEL IDENTIFIES DO NOT SUPPORT HIS
        DEFAMATION CLAIM.

        Perhaps realizing the weakness of his claim based on the words “deeply uncomfortable,”

Koppel cites of a litany of other statements in the email as allegedly false and defamatory. These



5
  Indeed, Koppel himself suggests a potential explanation for what made certain SIPB keyholders
“uncomfortable” that is non-defamatory: his own personal tendencies, which allegedly derive from mild
autism. “The plaintiff for example from time to time limits his eye contact with strangers. He can seem to
be at times slightly abrupt in conversation. He from time to time has difficulty engaging in small talk with
strangers.” (Complaint, ¶ 58). “Disabilities or personal differences or limitations unique to anyone,
however, slight, can make some people uncomfortable,” Koppel alleges. (Complaint, ¶ 60).

                                                    11
3514133.v2
          Case1:20-cv-11479-LTS
         Case  1:20-cv-11479-LTS Document
                                  Document6-1
                                           8 Filed
                                              Filed08/12/20
                                                    08/12/20 Page
                                                              Page12
                                                                   12ofof21
                                                                          21



statements fail to support the defamation claim for a variety of reasons, including that they

merely refer back to the vague “deeply uncomfortable” statement, are not pleaded to be false, or

do not convey the meaning Koppel ascribes to them. We address each in turn.


                “Hard conversation”: Koppel takes issue with the following statement in the

                 March 2 email: “I am writing to let you know about a hard conversation that

                 SIPB keyholders had this past week about SIPB member Jimmy Koppel

                 (jkoppel).” (Ex. A; Complaint, ¶¶ 32-34). Koppel complains that the conversation

                 was held outside the provisions of the SIPB constitution, which allegedly

                 provides that expulsion of a member can only occur by a 2/3 vote of the

                 executive committee. Even if true, this fails to establish that the “hard

                 conversation” statement is false, or that it harms Koppel’s reputation. Indeed, the

                 statement that the conversation was “hard” serves to lessen any purported

                 defamatory sting of the email by suggesting that the conversation concerned

                 “points on which reasonable persons can and do disagree,” as Moses would later

                 affirm in the March 12 explanatory email. (Ex. B).

                “Many keyholders”: Koppel alleges that the statement, “Many keyholders shared

                 stories about how [Koppel] had made them deeply uncomfortable,” falsely

                 “suggests that the unfavorable accounts were universal.” (Complaint, ¶ 35). The

                 email does not say this. “Many” does not mean “all.” “Statements alleged to be

                 libelous must be interpreted reasonably.” King v. Globe Newspaper Co., 400

                 Mass. 705, 711–12 (1987) (rejecting “unreasonably strained” interpretations).

                “Which continued in spite of requests to stop”: Koppel alleges that the statement

                 that his interactions “continued in spite of requests to stop” is false, and that


                                                  12
3514133.v2
          Case1:20-cv-11479-LTS
         Case  1:20-cv-11479-LTS Document
                                  Document6-1
                                           8 Filed
                                              Filed08/12/20
                                                    08/12/20 Page
                                                              Page13
                                                                   13ofof21
                                                                          21



                 Moses admitted it was false in the March 12 email. (Complaint, ¶ 35). In fact,

                 Moses merely clarified that Koppel “was not informed or ‘warned’ of any prior

                 alleged conduct by SIPB leadership, nor did he fail or refuse to cure or alter any

                 conduct after any warning or warnings from SIPB leadership.” (Ex. B) (emphasis

                 supplied). The March 2 email does not say who asked Koppel to stop his

                 conduct. (Ex. A). Regardless, Koppel never alleges the falsity of the statement:

                 he does not allege that he never continued in conduct that had made a SIPB

                 member uncomfortable after being asked to stop. Ayyadurai, 270 F. Supp. 3d at

                 358 (compliant must provide “factual underpinnings” to support claim of falsity).

                        Even accepting Koppel’s allegation that the “requests to stop” statement is

                 false for purposes of this motion, it simply refers back to the vague, non-specific

                 statement that Koppel made people uncomfortable. The statement is not made

                 any more definite, nor any more defamatory, by the additional detail that it

                 continued “in spite of requests to stop.” It does not harm a person’s reputation to

                 say that he did not honor a request to stop engaging in conduct unless the

                 statement makes clear the underlying conduct is blameworthy.

                “Given the severity, consistency, and widespread nature of his interactions . . . .”

                 Koppel alleges that the March 2 email characterizes his behavior as “severe,

                 persistent, and widespread.” The actual statement is merely that Koppel’s

                 interactions were sufficiently of a sufficient “severity, consistency, and

                 widespread nature” for SIPB leadership to request “that jkoppel refrain from

                 participating in SIPB any more (interacting in SIPB spaces, participating in SIPB

                 projects & events, etc)” because of the need “for SIPB to be a place where



                                                  13
3514133.v2
          Case1:20-cv-11479-LTS
         Case  1:20-cv-11479-LTS Document
                                  Document6-1
                                           8 Filed
                                              Filed08/12/20
                                                    08/12/20 Page
                                                              Page14
                                                                   14ofof21
                                                                          21



                 everyone is comfortable,” and to carry out “the will of the current keyholders.”

                 (Ex. A). As explained above, the statement that Koppel made some SIPB

                 keyholders “deeply uncomfortable” refers only to subjective feelings and is too

                 vague to support a defamation claim. The addition of the identified modifiers

                 does not put factual meat on the bones of this indefinite statement.

                “Plaintiff agreed to expulsion” The March 2 email states that Koppel “has agreed

                 to” the request “to refrain from participating in SIPB any more.” Plaintiff admits

                 that he “agreed” that “he would not violate the terms” of his so-called

                 “expulsion” from SIPB, but protests that he deemed the “expulsion” to be

                 “illegitimate.” (Complaint, ¶ 38). The email, however, never says otherwise.

                 Accordingly, plaintiff has identified no substantial falsity with this statement.

                 Pan Am Sys., Inc., 804 F.3d at 64 (statement not actionable if it is “substantially

                 true”); cf. Doe v. Amherst Coll., 238 F. Supp. 3d 195, 227 (D. Mass. 2017)

                 (campus-wide email stating that plaintiff had been expelled for sexual

                 misconduct did not imply that plaintiff had received a “thorough, impartial, and

                 fair” hearing: “quite simply, the email accurately stated what had occurred.”).

                 Further, the mere statement that Koppel agreed not to participate in any further

                 SIPB events does not harm Koppel’s reputation.

                Action Taken Out of “Necessity”: Koppel complains of the statement “This

                 decision was not taken lightly, but is a necessity that and [sic] reflects both the

                 need for SIPB to be a place where everyone is comfortable and the will of the

                 current keyholders.” (Ex. A). Koppel asserts that this “[f]alsely portrays the not-

                 identified misconduct of the plaintiff as a threat to the core purposes and the



                                                  14
3514133.v2
          Case1:20-cv-11479-LTS
         Case  1:20-cv-11479-LTS Document
                                  Document6-1
                                           8 Filed
                                              Filed08/12/20
                                                    08/12/20 Page
                                                              Page15
                                                                   15ofof21
                                                                          21



                 future of a worldwide organization.” (Complaint, ¶ 39). This is another strained

                 and unnatural reading of the email. King, 400 Mass. at 711–12. Further, even if

                 the sentence were interpreted to convey that Koppel’s behavior was “a threat to

                 the core purposes” of SIPB, it would amount to nothing more than a pure

                 opinion, not a provably false statement of fact. Phantom Touring, Inc., 953 F.2d

                 at 727 (“a statement such as, ‘That’s the worst play I’ve ever seen,’ . . . is so

                 subjective that it is not susceptible of being proved true or false.”)

                “This circumstance and required response was quite exceptional”: Koppel, again,

                 strains to interpret this phrase to convey that plaintiff was “a major (exceptional)

                 threat to a thriving worldwide organization,” as opposed to the observation that

                 situations like this one happen infrequently. (Complaint, ¶ 40). Even if the

                 statement were construed as Koppel interprets it, it would state another pure

                 opinion, not a provably false fact.

                General statements about SIPB: Finally, Koppel states it was defamatory for

                 Moses to state that the event “reflects a need for SIPB to do better to be a safe

                 environment for everyone. Specifically, we need to establish mechanisms that

                 make it easy for members to voice their concerns when they are made

                 uncomfortable as this had apparently gone on for some time. At minimum, we

                 need to introduce some sort of anonymous reporting as keyholders only felt

                 comfortable sharing anonymously or just to the chair. SIPB is not just a club of

                 those who care about computing, but it is first and foremost a community where

                 everyone should feel safe and supported.” (Ex. A).




                                                  15
3514133.v2
          Case1:20-cv-11479-LTS
         Case  1:20-cv-11479-LTS Document
                                  Document6-1
                                           8 Filed
                                              Filed08/12/20
                                                    08/12/20 Page
                                                              Page16
                                                                   16ofof21
                                                                          21



                        This passage contains no provably false statement of fact about Koppel.

                 The statement that people had been made uncomfortable “for some time” refers

                 back to the vague and imprecise “deeply uncomfortable” statement referenced

                 earlier. Nor does the email say that SIPB members were “intimidated by this

                 plaintiff to be silent as to his abuse,” as Koppel alleges. King, 400 Mass. at 711–

                 12. Finally, the association of keyholders’ feelings about Koppel with the broader

                 statement that SIPB is “a community where everyone should feel safe and

                 supported,” conveys no facts about Koppel at all.

III.    PLAINTIFF FAILS TO ALLEGE FACTS SHOWING THE FALSITY OF ANY
        STATEMENT.

        Even if Koppel were deemed to have identified some provably false and defamatory

statement in Moses’s vague March 2 email, he has not pleaded any facts demonstrating that it is

false. “To survive a motion to dismiss, a complaint challenging statements made about a matter

of public concern must not only allege that the statements are false, but also provide ‘factual

underpinning[s] to support that claim.’”6 Ayyadurai, 270 F. Supp. 3d at 358, quoting Pan Am




6
  There is no doubt that the issue addressed in the email—ensuring that SIPB is a comfortable experience
for all participants—is an issue of “public concern” under the liberal standard applicable to that question.
“To qualify as a matter of public concern, the speech (based on the content, form, and context) must touch
on issues in which the public (even a small slice of the public) might be interested, as distinct, say, from
purely personal squabbles.” Pan Am. Sys., 804 F.3d at 66. They are issues that can be “fairly considered
as relating to any matter of political, social, or other concern to the community,” as opposed to “matters
only of personal interest.” Levinsky’s, Inc., 127 F.3d at 132. “[T]he relevant community need not be very
large and the relevant concern need not be of paramount importance or national scope. Rather, ‘it is
sufficient that the speech concern matters in which even a relatively small segment of the general public
might be interested.’” Id., quoting Roe v. City of San Francisco, 109 F.3d 578, 585 (9th Cir. 1997). Here,
Koppel alleges that SIPB is “a recognized and important forum for communications as to extracurricular
issues and ideas in the field of computer science.” (Complaint, ¶ 10). SIPB, Koppel alleges, “is used for
the development of innovative ideas, collegial conversations, and the creation and encouragement of a
worldwide virtual community of persons interested in cutting-edge issues in computer science.”
(Complaint, ¶ 11). Accordingly, Koppel alleges, SIPB’s activities, and its effectiveness as a place for
“collegial” work on computer science, “are of substantial interest to the computer science community at

                                                    16
3514133.v2
          Case1:20-cv-11479-LTS
         Case  1:20-cv-11479-LTS Document
                                  Document6-1
                                           8 Filed
                                              Filed08/12/20
                                                    08/12/20 Page
                                                              Page17
                                                                   17ofof21
                                                                          21



Sys., Inc. v. Hardenbergh, 871 F.Supp.2d 6, 16 (D. Me. 2012) (mere allegations that statements

are false is insufficient under Iqbal and Twombly).

        Koppel has not alleged facts showing the falsity of the March 2 email. For example, he

has not pleaded: (1) that he never made SIPB keyholders “uncomfortable” in one way or another;

(2) that he was never asked to stop engaging in speech or conduct that had made a SIPB

keyholder uncomfortable; or (3) that he never persisted in any such identified speech or behavior

despite such a request. Absent such factual heft to Koppel’s allegations of falsity, he has not

stated a claim. Ayyadurai, 270 F. Supp. 3d at 358.

IV.     KOPPEL’S ADDITIONAL COUNTS SHOULD BE DISMISSED BECAUSE
        THEY SEEK IMPROPERLY TO RE-PLEAD HIS MERITLESS DEFAMATION
        CLAIM, AND BECAUSE THEY FAIL ON THEIR OWN TERMS.
        In Counts, II-IV, Koppel asserts claims of “interference with advantageous relations,”

“false light,” and “civil conspiracy.” None of these counts state a claim.

        First, all three counts are premised upon the same facts as Koppel’s defamation claim. A

plaintiff cannot perform an end run around the First Amendment simply by “restat[ing] [a]

defamation claim under a different heading.” Brown v. Hearst Corp., 54 F.3d 21, 27 (1st Cir.

1995); see also Yohe v. Nugent, 321 F.3d 35, 44 (1st Cir. 2003) (plaintiff cannot evade

protections afforded to defamation defendants “merely by re-labeling his claim.”).

        As explained above, the complaint fails to identify a statement of fact in the March 2

email that is sufficiently specific and definite to ground a defamation claim. This dooms Counts

II, III and IV, which all rest on the publication of the same email, and which seek defamation

damages under a different guise. See Piccone, 785 F.3d at 774–75 (affirming dismissal of

interference claim based on same protected opinions as defamation claim); Brown v. Hearst



[MIT] and worldwide.” (Id.). These allegations establish that statements about SIPB and actions it takes
to remain an environment where all persons feel comfortable are a matter of public concern.

                                                   17
3514133.v2
          Case1:20-cv-11479-LTS
         Case  1:20-cv-11479-LTS Document
                                  Document6-1
                                           8 Filed
                                              Filed08/12/20
                                                    08/12/20 Page
                                                              Page18
                                                                   18ofof21
                                                                          21



Corp., 54 F.3d 21, 27 (1st Cir. 1995) (false light claim could not “escape the same constitutional

constraint as [plaintiff’s] defamation claim.”); Ayyadurai, 270 F. Supp. 3d at 369 (interference

claim that “simply recasts the [failed] defamation claim” dismissed).

        Counts II-IV also fail on their own terms. A claim for interference with advantageous

relationships as pleaded in Count II requires factual allegations that “(1) the plaintiff was

involved in a business relationship or anticipated involvement in one, (2) the defendant knew

about the relationship, (3) the defendant intentionally interfered with the relationship for an

improper purpose or by an improper means and (4) the plaintiff suffered damages as a result.”

Malden Transp., Inc. v. Uber Techs., Inc., 286 F. Supp. 3d 264, 281–82 (D. Mass. 2017). “A

plaintiff may not speculate about future business relationships when alleging this tort.” Id.

(internal quotation omitted). Rather, a plaintiff must “allege ‘a specific business relationship that

was interfered with by [defendant].’” Id.

        Koppel does not allege the existence of any “business relationship;” he alleges only that

recipients of the email included unnamed “social or professional acquaintances” with whom he

had the potential to network. (Complaint, ¶ 51). Nor has Koppel alleged facts showing that

Moses knew of any “business relationship” between Koppel and any recipient of the email.

Malden Transp., Inc., 286 F. Supp. 3d at 281–82. Finally, the complaint fails to allege any

improper motive by Moses in sending the email, nor facts showing that his email constituted

“improper means” of communicating the action to SIPB members. Id.

        Count III is variously styled as “false disclosure of private facts,” “invasion of privacy,”

and “false light.” It appears to be based on the following allegations: (1) plaintiff is “slightly

disabled by reason of mild autism,” (Complaint, ¶ 57); (2) SIPB members “know and like the

plaintiff,” and “see and ignore his very limited disability” (id., ¶ 59); (3) yet “[a]ll persons



                                                  18
3514133.v2
          Case1:20-cv-11479-LTS
         Case  1:20-cv-11479-LTS Document
                                  Document6-1
                                           8 Filed
                                              Filed08/12/20
                                                    08/12/20 Page
                                                              Page19
                                                                   19ofof21
                                                                          21



familiar with the plaintiff’s very limited disability” who received Moses’s March 2 email “would

falsely conclude that plaintiff’s limited disability was far worse than they observed and far more

offensive than anyone had ever observed,” (id., ¶ 64), and therefore (4) the statement “presents

private facts in a false light.” (id., ¶ 71).

        This sequence of allegations, whatever their plausibility, appears to be an attempt to

invoke the tort of “false light.” That tort, where it applies, imposes liability for invasion of

privacy where a speaker “gives publicity to a matter concerning another that places the other

before the public in a false light” where “the false light in which the other was placed would be

highly offensive to a reasonable person,” and the speaker “had knowledge of or acted in reckless

disregard as to the falsity of the publicized matter.” Restatement (Second) of Torts § 652E

(1977). Massachusetts, however, “does not recognize a cause of action for false light invasion of

privacy.” Dasey v. Anderson, 304 F.3d 148, 154 (1st Cir. 2002); Bilodeau-Allen v. Am. Media,

Inc., 549 F. Supp. 2d 129, 130 and n. 6 (D. Mass. 2008) (collecting cases); ELM Med. Lab., Inc.

v. RKO Gen., Inc., 403 Mass. 779, 787 (1989) (“This court has not recognized [the false light]

tort and does not choose to do so now.”). Accordingly, Count III fails to state a claim.7

        Finally, Count IV, for civil conspiracy, asserts that Moses, “together with other persons

not yet identified, possessed and grossly misused a unique power to accomplish wrongdoing and

inflict harms and damage which the defendant Moses would not have been able to cause if acting

alone.” (Complaint, ¶ 86). The complaint is completely silent as to the nature of this “unique

power,” or why it depended on anyone other than Moses. However, it is apparent that Koppel



7
  The complaint also makes reference to “intimate private facts,” and more generally, “invasion of
privacy,” (Complaint, ¶¶ 71, 83), possibly based on a theory that Moses’s email conveyed private
information about Koppel’s disability. Such a claim would fail, because the March 2 email plainly does
not include any information about any disability, nor does it make any other “disclosure of facts ... that
are of a highly personal or intimate nature” about Koppel. Dasey, 304 F.3d at 153; (Exhibit A).

                                                     19
3514133.v2
          Case1:20-cv-11479-LTS
         Case  1:20-cv-11479-LTS Document
                                  Document6-1
                                           8 Filed
                                              Filed08/12/20
                                                    08/12/20 Page
                                                              Page20
                                                                   20ofof21
                                                                          21



seeks to invoke the “very limited cause of action in Massachusetts for civil conspiracy of a

coercive type.” Aetna Cas. Sur. Co. v. P & B Autobody, 43 F.3d 1546, 1563 (1st Cir. 1994)

(internal quotation marks omitted). “In order to state a claim of this type of civil conspiracy,

plaintiff must allege that defendants, acting in unison, had some peculiar power of coercion over

plaintiff that they would not have had if they had been acting independently.” Id. (cleaned up).

        Koppel does not allege that he was coerced in any way. Nor does he state any facts (as

opposed to bald conclusions) about the supposedly coercive power Moses and other unidentified

persons wielded over Koppel. “A pleading that offers labels and conclusions or a formulaic

recitation of the elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (cleaned up).

                                          CONCLUSION

        For the foregoing reasons, the Court should dismiss Koppel’s complaint in its entirety.

                                                      Respectfully submitted,

                                                      WILLIAM MOSES,

                                                      By his attorneys,

                                                      /s/ Jeffrey J. Pyle
                                                      Jeffrey J. Pyle (BBO # 647438)
                                                      jpyle@princelobel.com
                                                      Michael J. Lambert (BBO # 704134)
                                                      mlambert@princelobel.com
                                                      PRINCE LOBEL TYE LLP
                                                      One International Place, Suite 3700
                                                      Boston, MA 02110
                                                      T: 617-456-8000
                                                      F: 617-456-8100

Dated: August 12, 2020




                                                 20
3514133.v2
          Case1:20-cv-11479-LTS
         Case  1:20-cv-11479-LTS Document
                                  Document6-1
                                           8 Filed
                                              Filed08/12/20
                                                    08/12/20 Page
                                                              Page21
                                                                   21ofof21
                                                                          21



                                      Certificate of Service

         I hereby certify that the within document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and by
first-class mail to any non-registered participants.


                                                               /s/ Jeffrey J. Pyle
                                                               Jeffrey J. Pyle




                                                 21
3514133.v2
